Citation Nr: 0105441	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  92-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for furunculosis.  

2.  Entitlement to service connection for duodenal ulcer, 
including due to mustard gas exposure.

3.  Entitlement to service connection for disabilities of the 
eyes, to include cataracts and glaucoma, including due to 
mustard gas exposure.

4.  Entitlement to service connection for residuals of a low 
back injury and ankylosing spondylitis, including due to 
mustard gas exposure, and for residuals of rib fractures.

5.  Entitlement to an original compensable evaluation for 
chemical burn scars to the left buttock and thigh with 
recurrent urticaria.

6.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disabilities (claimed as including thyroid 
disease, ulcers, intestinal damage, immune system damage, 
internal tissue cell damage, reproductive cell damage, 
ankylosing spondylitis, chronic iron deficiency, benign 
prostatic hypertrophy, skin lesions, conjunctivitis, 
keratitis, heart arrhythmias, blood cell damage, leukocytosis 
with eosinophilia, corneal ulcers, premature aging, glaucoma, 
photophobia, lacrimation, and failing vision) resulting from 
alleged exposure to experiment-related radiation at a VA 
hospital in 1947.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from June 1944 to June 1946 and 
April 1947 to December 1949.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1991 rating decision by the Denver, Colorado, 
Regional Office (RO), which, in part, granted service 
connection and assigned a noncompensable rating for chemical 
burn scars to the left buttock and thigh with recurrent 
urticaria, and denied a compensable rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  Appellant additionally appealed a subsequent 
November 1991 rating decision which, in part, denied service 
connection for residuals of a low back injury and for a left 
eye injury claimed as residual of chemical exposure.  In 
November 1992, the Board remanded the case to the RO.  In 
that remand, the Board pointed out that appellant had raised 
the issue of entitlement to service connection for residuals 
of mustard gas exposure, claimed as a low back disorder, 
ankylosing spondylitis, duodenal ulcer, emphysema, and skin 
cancer and rashes, and the issue of service connection for 
residuals of rib fractures; and that these issues were 
"inextricably intertwined" with the issue of a compensable 
rating for chemical burn scars to the left buttock and thigh 
with recurrent urticaria.  

In a September 1993 rating decision, the RO denied service 
connection for residuals of rib fractures, low back 
disorder/ankylosing spondylitis, duodenal ulcer, emphysema, 
skin cancer and rashes, and left eye disability, to include 
cataracts and glaucoma.  This rating decision's denial 
included consideration of service connection for residuals of 
mustard gas exposure, claimed as low back disorder/ankylosing 
spondylitis, duodenal ulcer, emphysema, skin cancer and 
rashes, and left eye disability, to include cataracts and 
glaucoma.  Appellant subsequently appealed this adverse 
rating decision.  

It should be pointed out that appellant thereafter claimed 
additional disabilities as residuals of mustard gas exposure.  
In December 1993, the RO deferred final consideration 
thereof, pending instructions regarding a proposed regulatory 
amendment of 38 C.F.R. § 3.316, pertaining to chronic effects 
of mustard gas/Lewisite exposure.

In a September 30, 1994 decision, the Board denied service 
connection for residuals of a low back injury, rib fractures, 
ankylosing spondylitis, duodenal ulcer, emphysema, skin 
cancer and rashes, and left eye disability, to include 
cataracts and glaucoma; denied service connection for 
residuals of mustard gas exposure, claimed as low back 
disorder/ankylosing spondylitis, emphysema, duodenal ulcer, 
left eye disability including cataracts and glaucoma, and 
skin cancer and rashes; denied a compensable rating for 
chemical burn scars to the left buttock and thigh with 
recurrent urticaria; and denied a compensable rating based on 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  

Subsequently, appellant appealed the Board's September 30, 
1994 decision to the United States Court of Veterans Appeals 
(now known as the United States Court of Appeals for Veterans 
Claims) (Court).  In October 1995, the Secretary of the 
Department of Veterans Affairs (VA) and appellant filed a 
Joint Motion for Remand with the Court.  By Order rendered in 
October 1995, the Court granted the Joint Motion for Remand, 
vacated the Board's September 30, 1994 decision, and remanded 
the case to the Board.  

In February 1996, the Board remanded the case to the RO for 
additional evidentiary development.  In September 1996, 
appellant filed a timely Substantive Appeal with respect to a 
November 1994 rating decision, which denied reopening of a 
claim for service connection for furunculosis.  Historically, 
by a June 1947 rating decision, service connection was denied 
for furunculosis.  Appellant was notified of that June 1947 
rating decision the following month, but a timely Notice of 
Disagreement was not filed therewith.  By a December 1999 
determination (See December 1999 Supplemental Statement of 
the Case), the RO reopened, but denied on the merits, the 
claim for service connection for furunculosis.  

Appellant subsequently appealed a September 1997 rating 
decision, which denied entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disabilities (claimed as 
thyroid disease, ulcers, intestinal damage, immune system 
damage, internal tissue cell damage, reproductive cell 
damage, ankylosing spondylitis, chronic iron deficiency, 
benign prostatic hypertrophy, skin lesions, conjunctivitis, 
keratitis, heart arrhythmias, blood cell damage, leukocytosis 
with eosinophilia, skin cancers, chronic obstructive lung 
disease, bronchitis, corneal ulcers, premature aging, 
glaucoma, photophobia, lacrimation, and failing vision) 
resulting from alleged exposure to experiment-related 
radiation at a VA hospital in 1947.  

By a December 1999 rating decision, the RO, in part, granted 
service connection for a respiratory disability, classified 
as chronic obstructive pulmonary disease and bronchitis 
(thereby rendering moot the issue of service connection for 
emphysema, since chronic obstructive pulmonary disease 
includes emphysema and bronchitis by medical definition - See 
Dorland's Illustrated Medical Dictionary, 480 (28th ed 1994), 
and the § 1151 benefits issue insofar as chronic obstructive 
pulmonary disease/bronchitis is concerned) and granted 
service connection for a skin disability, classified as 
residuals of skin cancer (thereby rendering the issues of 
service connection and § 1151 benefits for skin cancer moot).  
Since said disabilities were assigned compensable 
evaluations, the issue of entitlement to a compensable rating 
based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 was also considered 
moot.  

Appellant, through May and October 2000 written statements 
from his attorney, subsequently appealed a December 1999 
rating decision's denial of service connection for 
disabilities of the eyes, including cataracts and glaucoma.  

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
chemical burn scars to the left buttock and thigh with 
recurrent urticaria disability evaluation issue as 
entitlement to an original compensable rating.  

The Board construes the appellate issues as those delineated 
on the title page of this decision, and will proceed 
accordingly.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that a low 
back disorder was present in service or proximate thereto, or 
that ankylosing spondylitis was manifested to a degree of 
10 percent within one year after service.  A chronic low back 
disability, including ankylosing spondylitis or arthritis, 
was initially shown years after separation from service, and 
is not reasonably related to any incident of service.  There 
is no competent evidence indicating that appellant's low back 
disability, including ankylosing spondylitis, is a residual 
of exposure to noxious gases, including nitrogen/sulfur 
mustard or Lewisite.

2.  It has not been shown, by competent evidence, that any 
rib fractures were incurred during service or are related to 
any incident of service; or that appellant currently has any 
rib fracture disability.  

3.  It has not been shown, by competent evidence, that 
appellant currently has furunculosis.  

4.  It is at least as likely as not that appellant's duodenal 
ulcer disease had an in-service onset.  

5.  It is at least as likely as not that disabilities of the 
eyes, to include cataracts and glaucoma, had an in-service 
onset.  

6.  Appellant's service-connected chemical burn scars to the 
left buttock and thigh with recurrent urticaria are 
manifested primarily by a few episodes of urticaria per year 
and a small, nonexposed area of scarring on the upper left 
buttock.  The service-connected disability is occasionally 
symptomatic with urticarial lesions manifested by 
exfoliation, exudation or itching.  However, any urticaria 
has not been shown to be manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement, nor does 
the chemical burn scarring to the left buttock and thigh 
result in any significant functional limitations, such as 
gait impairment.

7.  It has not been shown, by competent evidence, that 
appellant was exposed to experiment-related radiation at a VA 
hospital in 1947 that resulted in any disabilities (including 
claimed thyroid disease, ulcers, intestinal damage, immune 
system damage, internal tissue cell damage, reproductive cell 
damage, ankylosing spondylitis, chronic iron deficiency, 
benign prostatic hypertrophy, skin lesions, conjunctivitis, 
keratitis, heart arrhythmias, blood cell damage, leukocytosis 
with eosinophilia, corneal ulcers, premature aging, glaucoma, 
photophobia, lacrimation, and failing vision).  

8.  Any exposure to radiation was not experiment-related, but 
rather involved therapeutic treatment by low-dosage 
fluoroscopy associated with venograms for left calf 
thrombophlebitis.  Service connection is in effect for skin 
cancer that encompasses the left lower extremity area exposed 
as a result of that 1947 venogram.  


CONCLUSIONS OF LAW

1.  Furunculosis, residuals of rib fractures, residuals of a 
low back injury, and ankylosing spondylitis were not incurred 
in or aggravated by service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.316 (2000).

2.  With resolution of reasonable doubt in the veteran's 
favor, duodenal ulcer disease and disabilities of the eyes, 
to include cataracts and glaucoma, were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).  

3.  The criteria for an original compensable evaluation of 10 
percent, but no more, for chemical burn scars to the left 
buttock and thigh with recurrent urticaria have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, Part 4, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.118, Codes 7803, 7804, 7805, 7899-
7806 (2000).

4.  The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disabilities (claimed as 
including thyroid disease, ulcers, intestinal damage, immune 
system damage, internal tissue cell damage, reproductive cell 
damage, ankylosing spondylitis, chronic iron deficiency, 
benign prostatic hypertrophy, skin lesions, conjunctivitis, 
keratitis, heart arrhythmias, blood cell damage, leukocytosis 
with eosinophilia, corneal ulcers, premature aging, glaucoma, 
photophobia, lacrimation, and failing vision) resulting from 
alleged exposure to experiment-related radiation at a VA 
hospital in 1947 have not been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358(a)-(c) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including, but not limited to, the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  Where a veteran served ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.316 state, in pertinent part:

(a)	Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:

(1)	Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)	Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)	Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b)	Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that 
establishes a nonservice-related 
supervening condition or event as the 
cause of the claimed condition (See 
§ 3.303).

It should be pointed out that although specific conditions 
are listed in 38 C.F.R. § 3.316 as presumptive service-
connection disabilities, nevertheless, a veteran is not 
precluded from establishing direct-incurrence service 
connection for a disability due to exposure to noxious gases, 
such as mustard gas, with proof of actual causation.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  Whether a 
disease or disability is the result of exposure to noxious 
gases, such as mustard gas, is a medical matter, and 
therefore "competent medical evidence" is required.  

In should be added that in its December 1999 rating decision, 
the RO, in effect, conceded that appellant had had in-service 
full-body exposure to noxious gases, such as nitrogen/sulfur 
mustard or Lewisite, based upon a medical opinion recently 
added to the record.  


I.  Service Connection for Duodenal Ulcer, Including due to 
Mustard Gas Exposure

In light of the Board's favorable determination herein of 
said issue, the evidence is adequate.  

Appellant contends, in essence, that he developed a duodenal 
ulcer as a result of in-service mustard gas exposure.  
Additionally, it is asserted that abdominal pain manifested 
during his second period of service in 1949 represented the 
onset of his ulcer disorder.

Appellant's service medical records during the initial period 
of service, including a June 1946 service separation 
examination, do not reveal any complaints, findings, or 
diagnoses pertaining to a duodenal ulcer disorder.  

Appellant's available service medical records for the second 
period of service reveal that in October 1949, he complained 
of abdominal pain.  In November 1949, he complained of right 
lower abdominal pain for three weeks, worse on exercise.  He 
had a past history of enuresis.  Clinical findings were 
negative.

Private hospitalization reports reflect that in February 
1955, a 2-3 year history of epigastric pain and nausea was 
noted.  The provisional diagnosis was peptic ulcer.  
Appellant underwent a gastrectomy as a result of an ulcer 
disorder in 1968.  

On May 1999 VA examination, appellant stated that during 
service in 1949, he experienced severe abdominal pain with 
gastrointestinal bleeding; and that in the early 1950's, 
symptoms progressed such that a gastrectomy with vagotomy was 
subsequently performed.  Although the examiner opined that 
the ulcer disease was not related to mustard gas/Lewisite 
exposure, he stated that appellant had ulcer disease in 
service.  See also a July 1999 addendum to that examination 
report.  Although in a December 1999 Supplemental Statement 
of the Case, the RO conceded that that VA examiner did opine 
that appellant had ulcer disease in service, the RO 
discounted the opinion because it was "based strictly on 
veteran's history and veteran's history is unsupported by the 
contemporaneous medical evidence"; and the RO concluded that 
"there is no credible evidence which links veteran's 
subsequent development of duodenal ulcer to veteran's 
military service."  The Board, however, reaches an opposite 
conclusion.  The VA examiner based his opinion at least in 
part upon appellant's service medical records, which did 
document abdominal/epigastric area symptomatology in 1949; 
private medical records dated only a few years after service, 
which diagnosed (at least provisionally) a peptic ulcer; and 
private medical records which subsequently documented that a 
gastrectomy was performed.  Although the negative evidence 
includes the fact that the service medical records did not 
actually diagnose an ulcer and the earliest post-clinical 
diagnosis pertaining to an ulcer was not within a one-year 
post-service presumptive period, nevertheless, it is the 
Board's determination that the VA examiner's opinion that 
appellant had ulcer disease in service constitutes 
substantial positive, credible, competent evidence.  Since 
the positive and negative evidence is in relative equipoise, 
direct-incurrence service connection for duodenal ulcer 
disease is warranted.  38 C.F.R. § 3.102.  


II.  Service Connection for Disabilities of the Eyes, 
Including due to Mustard Gas Exposure

In light of the Board's favorable determination herein of 
said issue, the evidence is adequate.  

Appellant contends, in essence, that his various disabilities 
of the eyes were caused by in-service mustard gas exposure.  

Appellant's service medical records for the initial period of 
service reveal that visual acuity was "20/20" on service 
entrance examination and "20/40" in July 1944, prior to the 
September 1944 mustard gas exposure in question.  However, 
visual acuity was "20/20" on June 1946 service separation 
examination and no eye abnormalities were claimed or 
clinically reported.  

A July 1962 private emergency room record indicates appellant 
was treated for a foreign body in the left eye.  

On September 1968 VA examination, appellant wore glasses.  A 
February 1971 private medical record indicates appellant was 
treated for right eye iritis.  

On July 1991 VA examination, appellant alleged in-service 
mustard gas exposure with burning of the eyes; that the eyes 
remained irritated; and that about 15 years ago, a family 
doctor indicated there might be corneal damage of the eyes.  
Clinically, there was no corneal clouding.  Visual acuity was 
"20/40" (right eye) and "20/50" (left eye).  The diagnoses 
included "[p]robably conjunctivitis sicca with no 
significant evidence of corneal clouding, without functional 
impairment."  

In an October 1991 private medical statement, it was reported 
that appellant was initially treated in September 1991 for 
marked atrophy of the left optic nerve, extreme disc cupping, 
and normal intraocular pressure suggestive of low tension 
glaucoma.  Visual acuity in the left eye was "20/40" with 
nuclear and cortical cataractous lens changes.  Private 
medical statements dated in 1992 and 1993 reported nuclear 
and cortical cataractous lens changes in each eye and 
glaucoma.  In a September 1993 private medical statement, an 
ophthalmologist opined that the appellant had left eye optic 
atrophy and cataracts of both eyes; that the left eye optic 
atrophy etiology was low tension glaucoma or ischemic optic 
neuropathy; and that he was unaware of any correlation 
between mustard gas exposure and optic atrophy.  However, he 
did not state that there could not be a relationship between 
such eye conditions and service.  Additionally, he stated 
that appellant had no conjunctival scarring in either eye or 
corneal scarring.  

In an October 1994 written statement, a private optometrist 
opined that he could not attribute the following conditions 
to appellant's mustard gas exposure 4 or 5 decades ago: red-
green color perception deficiency; central, posterior lens 
sclerosis; apparent glaucoma with visual field loss in the 
left eye; suspicious optic nerve cupping of the right eye; 14 
mm Hg. intraocular pressure in each eye; and filamentary 
keratitis of the eyes.  However, he did not state that there 
could not be a relationship between such eye conditions and 
service; and it is questionable whether an optometrist would 
even be medically qualified to opine as to such question.  

On May 1998 VA ophthalmologic examination, the assessments 
included left eye end stage glaucoma; right eye very advanced 
glaucoma; cataracts of the eyes; and punctal ectropion of the 
eyes.  The examiner stated that it would be very 
"difficult" to attribute the glaucoma or cataracts to 
mustard gas/chemical exposure.  However, he did not state 
that there could not be a relationship between such eye 
conditions and service.  

Significantly, the positive evidence includes a May 1999 VA 
examination report.  That examination report reflects that 
the examiner reviewed multiple claims folders and examined 
appellant.  Appellant provided a history of eye problems 
related to an in-service mustard gas exposure test.  
Significantly, the examiner opined that appellant's 
disabilities of the eyes, specifically, conjunctivitis, 
corneal ulcer disease, keratitis, photophobia, lacrimation, 
failing vision, eye injury, cataracts, and glaucoma "are 
likely as not related to exposure to Lewisite and mustard 
gas."  In support of his opinion, the examiner referred to a 
medical article of record, titled "Ocular Effects of Mustard 
Agents and Lewisite."  

Furthermore, in October 1999, the RO requested an advisory 
medical opinion concerning this case and an advisory opinion 
was rendered later that month by the VA Under Secretary for 
Health, a physician.  In that October 1999 advisory medical 
opinion, that physician, after review of the records, stated 
in pertinent part, "[i]n our opinion it is likely that the 
veteran's currently manifested disabilities relating 
to...keratitis, and possible conjunctivitis can be attributed 
to the documented accidental mustard gas exposure associated 
with the chemical burn...."  However, that physician did not 
state that any other eye condition appellant has was or was 
not related to service.  

Although the negative evidence includes the fact that the 
service medical records did not actually include any chronic 
eye disorder diagnosis and the earliest post-clinical 
diagnosis pertaining to a chronic eye disorder was not within 
a one-year post-service presumptive period, nevertheless, it 
is the Board's determination that the May 1999 VA examination 
medical opinion, which stated that appellant's disabilities 
of the eyes are related to documented in-service accidental 
mustard gas exposure, constitutes substantial, positive, 
credible, competent evidence that has not been rebutted by 
any specific medical opinion.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Since the positive and negative 
evidence is in relative equipoise, direct-incurrence service 
connection for variously diagnosed disabilities of the eyes, 
to include cataracts and glaucoma, is warranted.  38 C.F.R. 
§ 3.102. 


III.  Service Connection for Furunculosis; Residuals of Rib 
Fractures; Residuals of a Low Back Injury; and Ankylosing 
Spondylitis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the aforestated 
service connection claims.  

In the Joint Motion for Remand, incorporated by reference in 
the Court's October 18, 1995, Order, it was pointed out that 
VA had not sufficiently attempted to obtain all available 
service medical records, particularly those pertaining to the 
second period of service; that VA had not sought Social 
Security Administration (SSA) disability records; and that VA 
examinations conducted in July 1991 and January 1993 were 
inadequate, particularly since the examiners did not express 
medical opinions or diagnoses with respect to whether 
appellant's claimed disabilities were related to military 
service, including an in-service motor vehicle accident 
and/or mustard gas exposure.  The Joint Motion for Remand 
stated that VA had not fulfilled its duty to assist the 
veteran, by not seeking such records and not affording him 
adequate medical examinations, and that this required that 
the case be remanded.  

Pursuant to the Board's February 1996 remand, the RO sought 
and obtained any additional, available service medical 
records (including morning/daily sick reports and extracts of 
the Office of the Surgeon General records pertaining to 
appellant's service periods) and SSA disability records; and 
appropriate VA examinations were conducted, including a May 
1999 examination with July 1999 addendum, which contained 
medical opinion rendered as to the etiology of these claimed 
disabilities.  

It should be added that with respect to these service 
connection claims, appellant and his attorney have been 
informed by the RO of the specific reasons that said service 
connection claims were denied.  See, in particular, December 
1999 Supplemental Statements of the Case.  Additionally, 
these Statements included provisions of law with respect to 
service connection principles.  It is therefore apparent that 
they were knowledgeable regarding the necessity of competent 
evidence to support these service connection claims.  Thus, 
it is concluded that appellant and his attorney had notice of 
the type of information needed to support the claims and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103).  

Thus, the Board concludes that the duty to assist appellant 
has been satisfied with respect to these appellate issues.  
The Board must decide the case based on the evidence of 
record.  See 38 C.F.R. § 19.4 (2000).  The Board has examined 
the record and determined that the VA does not have any 
further obligation to assist in the development of 
appellant's claims for service connection for furunculosis; 
residuals of rib fractures; residuals of a low back injury; 
and ankylosing spondylitis.  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."


A.  Service Connection for Furunculosis

Appellant contends, in essence, that furunculosis had its 
onset during service in December 1944.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  Here, appellant is not competent 
to offer medical opinion as to the etiology of any 
furunculosis manifested, since this requires medical opinion.  

The available service medical records reveal that in 
September 1944, appellant sustained a chemical burn on the 
left buttock/thigh (service connection is in effect for 
chemical burn scars to the left buttock and thigh with 
recurrent urticaria).  In December 1944, a furuncle (boil) on 
the posterior aspect of the neck was opened and drained.  A 
June 1946 service separation examination did not reveal any 
complaints, findings, or diagnoses pertaining to furunculosis 
or neck furuncle residuals.  

After the initial period of service, private and VA medical 
records dated in February 1947 reveal that appellant had 
developed left lower leg furuncles three weeks earlier; that 
although treatment with penicillin at a city hospital had 
improved the furuncles, they had reappeared and required VA 
hospitalization that month for multiple furuncles of the left 
leg with lymphadenitis.  During said February 1947-April 1947 
VA hospitalization, appellant was treated and diagnosed for 
furunculosis involving the left lower extremity.  A culture 
from a furuncle was positive for hemolytic Staph[lococcus] 
aureus; a series of Staphylococcus toxoid inoculations were 
administered; left calf thrombophlebitis was treated; and at 
hospital discharge, the final diagnoses were deep left calf 
thrombophlebitis and furunculosis of left leg, improved.  It 
is of substantial import that none of the other post-service 
clinical records document any complaints, findings, or 
diagnoses pertaining to furunculosis or neck/left lower 
extremity furuncle residuals.  

On July 1991 VA examination, the examiner clinically reported 
that small atrophic skin changes were "presumably from old 
burns" but "could be, however, from old furuncle areas"; 
an accompanying scar examination sheet identified these areas 
as limited to the lower extremity/buttock area; and the final 
diagnosis described the scarring as "may or not be" related 
to the mustard gas chemical burns to the left thigh and 
buttock.  The Board substantially discounts that 
examination's opinion as to a possibility that the lower 
extremity/buttock area scarring was from furuncles, 
particularly since the examiner stated in the examination 
report that he did not have appellant's "medical records" 
available at time of examination.  It should also be pointed 
out that service connection is in effect for left 
buttock/lower extremity area scarring (although as a residual 
of the in-service mustard gas chemical burn, not as a 
residual of furunculosis).  

A substantial negative piece of evidence is a May 1999 VA 
examination report.  Significantly, on that May 1999 VA 
examination, appellant divulged that after his treatment in 
the 1940's for furunculosis of the neck and left lower 
extremity, said condition had never recurred.  Although the 
examiner opined that it was as likely as not that appellant's 
furunculosis had been related to mustard gas exposure, he 
unequivocally concluded that the furunculosis had "cleared 
up."  

Appellant has not presented any competent evidence indicating 
that furunculosis is currently manifested and related to his 
active service.  The Court, in Brammer v. 

Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of competent evidence showing that 
furunculosis is presently manifested and related to 
appellant's active service, the claim for service connection 
for furunculosis is denied.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  38 C.F.R. § 3.102.


B.  Service Connection for Residuals of a Low Back Injury and 
Ankylosing Spondylitis, Including due to Mustard Gas 
Exposure; and Service Connection for Residuals of Rib 
Fractures

The appellant contends and testified at an October 1991 
hearing, in essence, that he injured the back and ribs as a 
result of an in-service truck accident; that during service, 
after the motor vehicle accident, the low back and ribs were 
not x-rayed; that he was treated for low back and rib 
fracture residuals within a year or two after service; and 
that he developed ankylosing spondylitis/Marie-Strumpell 
disease of the spine as a result of in-service mustard gas 
exposure that was absorbed into the base of his spine.  It is 
reiterated, however, that appellant is not competent to offer 
medical opinion as to the etiology of the claimed 
disabilities.  Espiritu.  

Appellant's service medical records reveal that although in 
September 1944, appellant sustained a chemical burn on the 
left buttock/thigh, there were no complaints, findings, or 
diagnoses pertaining to any low back or ankylosing 
spondylitis/spinal disability.  In January 1946, he sustained 
multiple abrasions of the hand, face, and legs and a severe 
laceration wound of the left wrist when his vehicle hit a 
building.  During hospitalization, he had complaints of left-
sided chest pain and there was a skin abrasion over the 
lateral left lower chest area.  Although left rib fractures 
were suspected, an x-ray of the left chest showed no evidence 
of rib fracture.  A few days later, he was returned to duty.  
On June 1946 service separation examination, it was reported 
that he had injured his left side, back, and left wrist.  
That examination report did not reveal any complaints, 
findings, or diagnoses pertaining to a low back, rib, or 
ankylosing spondylitis/spinal disability.  A chest x-ray 
showed no significant abnormalities.  

Private and VA medical records dated in 1947, available 
service medical records during the second period of service, 
and private medical records dated in the 1950's did not 
reveal any complaints, findings, or diagnoses pertaining to a 
low back, rib, or ankylosing spondylitis/spinal disability.  
The earliest post-service clinical evidence of any of said 
disabilities was not until the early 1960's, many years after 
service.  An October 1961 private intravenous pyelogram 
showed sclerotic sacroiliac joints, noted as consistent with 
early rheumatoid arthritis.  Private x-rays in 1967 were 
noted as consistent with a rheumatoid-type arthritis of the 
lumbar spine and sacroiliac joints.  On September 1968 VA 
examination, a chest x-ray was negative.  X-rays showed that 
the sacroiliac joints were almost completely obliterated by 
rheumatoid disease and there were paravertebral 
calcifications involving the entire spine.  A 15-year history 
of spinal stiffness was noted.  Rheumatoid spondylitis of the 
thoracic and lumbar spine was diagnosed on March 1971 VA 
examination.  An October 1971 private x-ray report noted that 
T11-T12 intervertebral space [abnormality] was considered 
secondary to old trauma; and early arthritis was assessed.  

Private medical records dated in September-October 1976 
reveal that appellant was hospitalized after falling 
approximately 10 feet from a ladder, landing on the low back 
and right hip.  He had a known 15-year history of chronic 
back pain and rheumatoid spondylitis.  Final diagnoses were 
right hip and back contusion; and Marie-Strumpell disease. 

In an April 1983 private medical statement, it was indicated 
that appellant had been diagnosed with Marie-Strumpell 
disease in 1963.  An April 1983 private partial bone scan 
showed a T8 region increased uptake area and right posterior 
10th rib, noted as perhaps due to an old rib fracture.  In 
February 1984, private chest x-rays were interpreted as 
showing old healed fractures of the right 6th and 7th ribs 
and the posterior axillary line and dorsal spine findings 
suggestive of ankylosing spondylitis.  A May 1992 private 
chest x-ray revealed minor irregularities of multiple ribs, 
noted as consistent with old fractures.  However, subsequent 
chest x-rays, including in 1998, do not reveal any rib 
fracture residuals.  

On January 1993 VA examination, appellant provided a history 
of a low back injury in an in-service vehicular accident and 
subsequent diagnosis of ankylosing spondylitis.  After 
examining appellant, the examiner opined that appellant's 
complaints concerning possible exposure to mustard gas were 
"entirely problematic."  The examiner stated that 
"[c]ertainly the low back injury the veteran claims would 
not be related.  Ankylosing spondylitis to the examiner's 
best knowledge, there has never been any association to this 
condition to mustard gas exposure."  

Significantly, a May 1999 VA examination report reflects that 
the examiner reviewed multiple claims folders and examined 
appellant.  Appellant reported that he had had back pain 
since an in-service vehicular accident.  He could not recall 
whether his rib fractures were on the right or left side; and 
he stated that the fractures had healed and had never caused 
any further problems.  The examiner stated that review of the 
chart showed that appellant had had "multiple rib fractures 
on the left."  Appellant also divulged that after his second 
period of service, he was a construction worker and began 
having spontaneous increased low back pain; and that 
ankylosing spondylitis was diagnosed in 1967 or 1968.  
Significantly, clinical evaluation of the chest was 
unremarkable and a chest x-ray did not reveal any rib 
fracture residuals.  The examiner opined that as to certain 
conditions alleged as stemming from a vehicular accident, 
including a left-sided rib condition, there was "no 
significant disability..., although they were service-
connected."  It is obvious that the examiner mistakenly 
stated that that condition had been service-connected, since 
the RO has not service-connected it.  It is of substantial 
import that the examiner stated that there was no significant 
rib disability.  Even assuming for sake of argument that 
appellant had sustained a rib fracture in service, the 
evidentiary record does not indicate that he has any current 
rib fracture residual disability (i.e., an impairment in 
earning capacity as the result of the claimed condition).  
See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

Additionally, on that May 1999 VA examination, the examiner 
opined that "[i]t is clear that the veteran does have 
ankylosing spondylitis, that is neither related to mustard 
gas, or the motor vehicular accident, but is a rheumatologic 
disorder [of] the immune type; not associated with exposures 
or trauma."  In a July 1999 addendum, that examiner opined 
that it could not be medically determined that the ankylosing 
spondylitis and low back injury were related to any 
vesicant/mustard gas exposure and it would be resorting to 
mere conjecture to assume such a relationship; and that 
"there is unlikely any relationship between the low back 
injury and ankylosing spondylitis in a direct basis to his 
military service."  That medical opinion is a substantial 
negative piece of evidence on the service connection for a 
low back disability and ankylosing spondylitis issues; and 
appellant has not submitted any medical opinion rebutting 
that medical opinion's conclusions.  Additionally, it should 
be pointed out that none of these claimed disabilities, 
including ankylosing spondylitis, are listed in 38 C.F.R. 
§ 3.316 as mustard gas exposure presumptive disabilities.  

Appellant has not presented any competent evidence indicating 
that a rib fracture disability is presently manifested and 
related to his active service.  See Brammer and Chelte.  
Again, clinical examination, including chest x-ray, did not 
reveal any rib fracture residuals on May 1999 VA examination 
and the examiner opined that any rib fractures were not 
significantly disabling.  Additionally, the actual service 
medical records revealed that the vehicular injuries 
appellant sustained involved the left, not right, side of the 
chest and although left rib fractures were suspected, an x-
ray of the left chest revealed no evidence of rib fracture.  
A service separation examination chest x-ray showed no 
significant abnormalities; and the earliest post-service 
clinical evidence of any rib fracture was not until the mid-
1980's, decades after service, when rib fractures on the 
right, not left side, were radiographically reported.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against appellant's claims for service 
connection for residuals of a low back injury and ankylosing 
spondylitis, including due to mustard gas exposure, and 
service connection for residuals of rib fractures, for the 
foregoing reasons.  38 C.F.R. § 3.102.


IV.  Entitlement to § 1151 Benefits for Additional 
Disabilities (Claimed as Including Thyroid Disease, Ulcers, 
Intestinal Damage, Immune System Damage, Internal Tissue Cell 
Damage, Reproductive Cell Damage, Ankylosing Spondylitis, 
Chronic Iron Deficiency, Benign Prostatic Hypertrophy, Skin 
Lesions, Conjunctivitis, Keratitis, Heart Arrhythmias, Blood 
Cell Damage, Leukocytosis with Eosinophilia, Skin Cancers, 
Corneal Ulcers, Premature Aging, Glaucoma, Photophobia, 
Lacrimation, and Failing Vision) Resulting from Alleged 
Exposure to Radiation Experiments at a VA Hospital in 1947.

It is contended that the appellant's claimed disabilities 
resulted from exposure to alleged secret radiation 
experiments conducted at a VA hospital in 1947.  

Since the evidentiary record indicates that appellant was 
treated at the VA hospital in question in 1947, a critical 
threshold question that must be resolved is whether any 
secret radiation experiments were in fact conducted at that 
VA hospital in 1947 as alleged.  If such radiation 
experiments were not in fact conducted at that VA hospital in 
1947, his claim must fail.  In the alternative, it must be 
shown that these disorders are caused by the treatment for 
benefits to be awarded.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the § 1151 claim.  
Further, it is not indicated or shown that there are any 
additional records that could be obtained that would be 
probative to this case.  

Appellant's February-April 1947 VA hospitalization reports 
are of record.  In 1996, the RO sought any additional such 
medical records, to no avail.  See September 1996 Federal 
Records Center written response.  Additionally, in July and 
September 1997 Reports of Contact, the RO contacted VA 
physicians as to whether any radiation experiments were 
conducted on patients at the VA hospital in question in 1947; 
and their responses were that there was no evidence of any 
secret unit or human experiments with radiation at that 
hospital in 1947.  

It should be pointed out that the appellant and his attorney 
have been informed by the RO at various stages of the 
proceedings that the § 1151 claim was denied essentially due 
to the lack of competent evidence showing that appellant was 
exposed to radiation experiments at a VA hospital in 1947.  
See, e.g., a March 1998 Statement of the Case and December 
1999 Supplemental Statement of the Case.  Additionally, the 
Statements informed them of the pertinent laws and 
regulations governing § 1151 benefits claims.  It is apparent 
that they were knowledgeable regarding the necessity of 
competent evidence to support this claim.  Thus, it is 
concluded that appellant and his attorney had notice of the 
type of information needed to support the claim and complete 
the application.  See Robinette and Epps.  See also Veterans 
Claims Assistance Act of 2000.  

Thus, the Board concludes that the duty to assist appellant 
has been satisfied with respect to this appellate issue.  The 
Board must decide the case based on the evidence of record.  
See 38 C.F.R. § 19.4.  The Board has examined the record and 
determined that the VA does not have any further obligation 
to assist in the development of appellant's § 1151 claim.  

It should be pointed out that since the appellant's § 1151 
benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).  The amended § 1151 precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  However, the pre-amendment 
version of § 1151, which applies in the instant case, 
provides, in relevant part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...or 
as a result of having submitted to an examination..., 
and such injury or aggravation results in 
additional disability to...such veteran, 
disability...compensation under this chapter...shall be 
awarded in the same manner as if such disability, 
aggravation,...were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).  

For informational purposes, the RO's September 1997 rating 
decision denied appellant's § 1151 claim essentially on the 
basis that none of the claimed disabilities had resulted from 
exposure to alleged secret radiation experiments at a VA 
hospital in 1947.  That rating decision was not based upon a 
fault, negligence, or accident requirement set forth in 
38 C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151 which the Court in Gardner 
invalidated on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding that section (c)(3), remained valid.  See 
Brown, at 556 n.3.  

The provisions of 38 C.F.R. § 3.358, the regulation 
implementing that statute, state, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, 
medical or surgical treatment..., the 
following considerations will govern:  
(1) It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  (2) The mere fact that 
aggravation occurred will not suffice to 
make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment,....

The provisions of 38 C.F.R. § 3.358(c)(3), as amended, state, 
in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement that 
additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the claimed disabilities resulted from 
exposure to alleged secret radiation experiments conducted at 
a VA hospital in 1947.  Therefore, section (c)(3) is not 
controlling with respect to the facts of this case.  

The crucial facts are that private and VA medical records 
dated February-April 1947 reveal that three weeks prior to 
February 1947 VA hospitalization, appellant had developed 
left lower leg furuncles.  He had a history of penicillin 
treatment at a city hospital, with improvement of the 
furuncles; but the furuncles reappeared and he was admitted 
for VA hospitalization due to multiple furuncles of the left 
leg with lymphadenitis.  During said VA hospitalization, 
appellant was treated and diagnosed for furunculosis 
involving the left lower extremity.  A culture from a 
furuncle was positive for hemolytic Staph[lococcus] aureus; a 
series of Staphylococcus toxoid inoculations were 
administered; left calf thrombophlebitis was treated with 
Heparin and Dicumarol; venograms were performed and results 
were normal; and at hospital discharge, the final diagnoses 
were deep left calf thrombophlebitis and furunculosis of left 
leg, improved.  Said records make no mention of any radiation 
experiments or the use of any radiation in the treatment, nor 
do the records indicate that the treatment was in any way 
improper.  

In the mid-1990's, appellant initially alleged exposure to 
secret radiation experiments at a VA hospital in 1947; and he 
submitted various newspaper articles, scientific/medical 
articles, and associated records pertaining to the effects of 
radiation exposure and VA's involvement in certain human 
radiation-related tests (including a January 1994 article 
published in appellant's local newspaper).  However, although 
that January 1994 newspaper article listed the VA hospital in 
question, this was only in reference to radioactive tracers 
administered to subjects during the 1950's to study 
metabolism of various substances in the body.  

Additionally, in July and September 1997 Reports of Contact, 
the RO contacted VA physicians as to whether any radiation 
experiments were conducted on patients at the VA hospital in 
question in 1947; and their responses were that there was no 
evidence of any secret unit or human radiation experiments at 
that hospital in 1947.  One of the VA physicians contacted 
had worked at the VA hospital in question and stated that no 
radiation, other than x-rays, were administered at said VA 
hospital prior to 1949.  

Although appellant has submitted Congressional committee 
transcripts on the topic of human radiation experiments, none 
of said records substantiates his allegation that radiation 
experiments were conducted on patients at the VA hospital in 
question in 1947.  

Additionally, much of the information suggests that the 
treatment was not so much "secret" as it was 
"experimental."  Some of the experimental radiation doses 
that were applied were reportedly applied to individuals with 
cancer.  Some of the doses were for treatment of thyroid 
pathology.  While it was not known at the time what the 
results of the treatment might be, it is not indicated in the 
evidence submitted that "secret" treatment with radiation 
was applied to individuals on a random basis.  The treatment 
was to study the effect for known pathologies.

Furthermore, in an October 1999 advisory medical opinion 
concerning this case, the VA Under Secretary for Health, a 
physician, after review of the records, stated in pertinent 
part:

A VA nuclear medicine physician who 
previously served at [VA hospital in 
question] has stated that no radiation 
experiments were conducted at that 
facility prior to 1949, no excess 
radiation was used, and no secret unit 
existed.  The VA [I]nspector General's 
Office also has investigated the issue of 
a possible confidential VA Atomic 
Medicine Division and concluded that a 
secret unit was never activated....  The 
veteran has developed a number of medical 
conditions...which he attributes to mustard 
gas and/or radiation in secret 
experiments....  Based on information 
provided by the nuclear medicine 
physician who formerly served at [VA 
hospital in question], the veteran did 
not participate as a subject in secret 
radiation experiments while a patient at 
that facility in 1947.  Therefore his 
illnesses cannot be attributed to such 
exposure....  He did receive venograms at 
[VA hospital in question] but this was 
not experimental but rather part of his 
medical care for thrombophlebitis.  
According to information from the VA 
Radiation Control Program Officer, skin 
dose from fluoroscopy associated with 
venograms would have exposed the veteran 
to 15-75 R/rad skin dose....  Therefore in 
our opinion it is likely that any basal 
cell skin cancers developing in the area 
exposed as a result of the venograms of 
the veteran's lower extremities also 
might be attributed to radiation. 

Appellant has not shown, by competent evidence, that he was 
exposed to alleged secret radiation experiments conducted at 
a VA hospital in 1947 or that claimed disabilities resulted 
therefrom.  Again, See Espiritu, at 2 Vet. App. 494.  Rather, 
the overwhelming weight of the evidence is negative, 
including relevant information from VA physicians and a VA 
advisory medical opinion.  While the Board has considered the 
statements and testimonial evidence presented by appellant, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis and treatment.  Espiritu, supra.  
Accordingly, the § 1151 claim is denied.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

Further, it is not alleged or shown that any thing in the 
treatment caused the disorders at issue.  Thus, it can not be 
said that there is additional disability as a result of the 
1947 treatment that was rendered.


V.  An Original Compensable Rating for Chemical Burn Scars to 
the Left Buttock and Thigh with Recurrent Urticaria

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the issue of 
entitlement to an original compensable rating for chemical 
burn scars to the left buttock and thigh with recurrent 
urticaria with directions to provide further assistance to 
the appellant.  A comprehensive medical history and detailed 
findings with respect to this appellate issue over the years 
are documented in the medical evidence.  The service medical 
records adequately detail the circumstances and nature of the 
service-connected disability at issue and treatment therefor.  
Pursuant to the Board's remands, additional clinical records 
were sought and VA examinations were conducted.  Said 
examinations are, in totality, sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disability at issue, and provide a 
clear picture of all relevant symptoms and findings.  There 
is no indication that more recent, relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown in said VA 
examinations.  Thus, the Board concludes that the duty to 
assist the appellant as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to the issue on appeal, 
particularly in light of the Board's partial allowance of the 
claim herein.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disability at issue, particularly as that 
disability affects the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Appellant contends, in essence, that his service-connected 
scarring of the left buttock and thigh with urticaria is of 
such severity as to warrant a compensable evaluation.  

Appellant's service medical records reveal that in September 
1944, he reportedly sat on some mustard gas that had spilled 
on a chair while attending a class on chemical warfare.  A 
history of a burning sensation several hours later on the 
left buttock and anterior left thigh was reported.  
Clinically, there was a superficial sloughing area on the 
left buttock, the size of a 25-cent piece, with an area of 
redness around it.  There was an area of redness on the 
anterior left thigh.  The areas were cleared with removal of 
the sloughing tissues.  A mild mustard gas chemical burn on 
the left buttock from a classroom mustard gas spill on his 
clothes was diagnosed.  On June 1946 service separation 
examination, although an allergic-caused rash was reported, 
there were no specific findings with respect to a mustard gas 
burn scar.  

Private and VA medical records dated February-April 1947 
reveal that appellant had recently developed left lower leg 
furuncles.  He was treated for left calf thrombophlebitis and 
furunculosis.  Said records did not specifically describe any 
treatment for a mustard gas burn on the left buttock and left 
thigh.

On September 1968 and March 1971 VA examinations, there were 
no findings with respect to a mustard gas burn on the left 
buttock and left thigh.  Gait was normal.  

On July 1991 VA examination, appellant stated that since an 
in-service mustard gas burn on the left buttock/leg with 
debridement of small blisters, the area healed without 
further residuals or subsequent treatment.  He reported 
having hives in the buttock burn area about two or three 
times a year.  Clinically, there were small, atrophic skin 
changes.  None of the scar areas was deep nor was there any 
skin retraction in the buttock/thigh areas.  There was no 
attachment to ligaments or tenderness in the scar areas.  The 
pertinent final diagnosis was "[r]esiduals, chemical burns 
(mustard gas) to left thigh and buttock resulting in minimal 
scarring...as well as, the possibility of some chronic 
urticaria due to sulfa drug reaction from burn treatment 
resulting in minimal functional impairment by clinical 
examination."  

During an October 1991 RO hearing, appellant testified that 
he had hives approximately 5-6 times a year and that the 
buttock scars were not tender "or anything."  

On June 1998 VA examination, the examiner stated that there 
was no visible scar tissue from the mustard gas skin injury.  
The assessment was "[h]istory of mustard gas burns, left 
buttock, 1944."  

On May 1999 VA examination, the examiner stated that he had 
reviewed the multiple claims folders prior to the 
examination.  Significantly, it was noted that appellant 
stated that there was "no scarring left, per se", from the 
chemical burn to the left buttock and thigh.  He stated that 
occasionally, he had urticaria 3-4 times per year since 
service, lasting up to three weeks.  He stated that 
antihistamines had not been very effective, but that the best 
treatment was with cold water which tended to shrink [the 
urticarial lesions].  Significantly, it was noted that he had 
no complaints of urticaria on that examination.  It was 
reported that skin cancers had been removed from various 
parts of the body, including one in the burn area.  A scar 
examination sheet revealed that within the confines of the 
mustard gas burn scar area on a small area of the upper left 
buttock, there was a small excised skin cancer area.  Gait 
was normal.  

The Board has considered all appropriate diagnostic codes in 
evaluating the service-connected disability in issue.  The RO 
has rated the service-connected disability under Diagnostic 
Code 7805, for superficial scarring of the left 
buttock/thigh, and under Diagnostic Code 7806, for urticaria 
(which is rated by analogy to eczema, since urticaria is an 
unlisted condition in VA's rating schedule).  A 10 percent 
evaluation is the maximum evaluation assignable under 
Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.  

A noncompensable evaluation may be assigned for eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant disfigurement.  38 C.F.R. Part 4, Code 7806.  

The negative evidence includes the recent clinical evidence 
of a small, nonexposed scar area on the left buttock that is 
essentially asymptomatic.  The service-connected disability 
does not involve an exposed, extensive area.  Additionally, 
there are reportedly only a few episodes of recurrent 
urticaria per year.  However, the positive evidence includes 
appellant's statements reported for clinical purposes of a 
few episodes of recurrent urticaria per year.  Although none 
of the recent private and VA clinical records substantiates 
any recurrent urticarial episodes, appellant reportedly self-
treats the urticarial lesions with cold water rather than by 
medication.  There is no reason for the Board to completely 
discount appellant's statements reported for clinical 
purposes of a few episodes of recurrent urticaria per year.  
Since urticaria is rated by analogy, it is the Board's 
opinion that resolving all reasonable doubt in his favor, it 
is a reasonable inference that the service-connected 
disability is occasionally symptomatic with urticarial 
lesions manifested by exfoliation, exudation or itching and 
more nearly approximates the criteria for a compensable 
evaluation.  See 38 C.F.R. §§ 4.7, 4.10, and Code 7899-7806.  
Therefore, a 10 percent evaluation is warranted for chemical 
burn scars to the left buttock and thigh with recurrent 
urticaria.  However, an evaluation in excess of 10 percent 
would not be warranted for the service-connected disability 
in issue, since any urticaria has not been shown to be 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement, nor does the chemical burn 
scarring to the left buttock and thigh result in any 
significant functional limitations, such as gait impairment.  
Additionally, the criteria for an evaluation in excess of 10 
percent have not been met under any other potentially 
applicable diagnostic codes, such as Code 7801, since that 
code requires actual third degree burn residual involvement 
exceeding 12 square inches (77.4 sq. cm.) and appellant's 
mustard gas burn scars clearly do not result in third degree 
residual involvement.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, the 10 percent 
evaluation herein awarded by the Board more than adequately 
compensates for any functional loss resulting from the 
service-connected chemical burn scars to the left buttock and 
thigh with recurrent urticaria.  Additionally, the clinical 
evidence does not show that appellant's chemical burn scars 
to the left buttock and thigh with recurrent urticaria 
present such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1) (West 1991).  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for duodenal ulcer disease and 
disabilities of the eyes, to include cataracts and glaucoma, 
is granted.  An original rating of 10 percent, but no more, 
for chemical burn scars to the left buttock and thigh with 
recurrent urticaria is granted, subject to the applicable 
regulatory provisions governing payment of monetary benefits.  
To this extent, the appeal is allowed.

Service connection for furunculosis, residuals of rib 
fractures, residuals of a low back injury, and ankylosing 
spondylitis, including due to mustard gas exposure, is 
denied.  Entitlement to § 1151 benefits for additional 
disabilities (claimed as including thyroid disease, ulcers, 
intestinal damage, immune system damage, internal tissue cell 
damage, reproductive cell damage, ankylosing spondylitis, 
chronic iron deficiency, benign prostatic hypertrophy, skin 
lesions, conjunctivitis, keratitis, heart arrhythmias, blood 
cell damage, leukocytosis with eosinophilia, corneal ulcers, 
premature aging, glaucoma, photophobia, lacrimation, and 
failing vision) resulting from alleged exposure to 
experiment-related radiation at a VA hospital in 1947 is 
denied.  To this extent, the appeal is disallowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


